             Case 6:19-bk-00976-KSJ        Doc 7   Filed 03/02/19   Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

In re:

                                           Case No. 6:19-bk-00976-KSJ
Petr Vach dba VP Fossils d/b/a CNG         Chapter 7
Interceptor and Heather Dawn Vach,

Debtor(s).
                                       /

             MOTION FOR RELIEF FROM THE AUTOMATIC STAY
   NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

              Pursuant to Local Rule 2002-4, the Court will consider the
              relief requested in this paper without further notice or
              hearing unless a party in interest files a response within
              twenty-one (21) days from the date set forth on the attached
              proof of service, plus an additional three days for service if
              any party was served by U.S. Mail.

              If you object to the relief requested in this paper, you must
              file your response with the Clerk of the Court at 400 West
              Washington Street, Suite 5100, Orlando, Florida 32801 and
              serve a copy on the Movant’s attorney, Leslie Rushing, Esq.,
              Quintairos, Prieto, Wood & Boyer P.A., 1475 Centrepark
              Blvd., Suite 130, West Palm Beach, Florida 33401, and any
              other appropriate persons within the time allowed. If you file
              and serve a response within the time permitted, the Court
              will either schedule and notify you of a hearing or consider
              the response and grant or deny the relief requested without a
              hearing.

              If you do not file a response within the time permitted, the
              Court will consider that you do not oppose the relief
              requested in the paper, will proceed to consider the paper
              without further notice or hearing, and may grant the relief
              requested.

         COMES NOW, QUICKEN LOANS INC., Movant, by and through its attorney,

Leslie Rushing of Quintairos, Prieto, Wood & Boyer, P.A., and respectfully moves this

                                            1
             Case 6:19-bk-00976-KSJ          Doc 7    Filed 03/02/19      Page 2 of 4



Court for an order granting Movant relief from stay and, to recover and dispose of its real

property located at 910 Hawk Landing, Fruitland Park, Florida 34731 purchased by

Debtor, financed by Movant, and more particularly described in the documents attached

hereto. Grounds for this motion are as follows:


       1.      Debtors filed a voluntary Chapter 7 Bankruptcy on February 15, 2019.

       2.      Pursuant to the provisions of 11 U.S.C. § 362(d)(1), upon request of a

party in interest, the court shall grant relief from the stay for cause including lack of

adequate protection of an interest in property.


       3.      QUICKEN LOANS INC., Movant, is the holder of a Note and Mortgage

for the real property located at 910 Hawk Landing, Fruitland Park, Florida 34731

(copies of Note and Mortgage are attached hereto as Composite Exhibit “A”).


       4.      Debtors have defaulted under the terms of the Note and Mortgage by failing

to make regular payments when due and owing pursuant to Note and Mortgage. The

Debtors are due for the November 1, 2017 payment.


       5.         There remains due and owing on the Note and Mortgage referenced in

paragraph three hereof, the unpaid principal balance of $391,068.64, as of February 21,

2019, plus interest, which does not reflect attorney fees and costs associated with the filing

of this Motion for Relief from the Automatic Stay. See Affidavit attached as Exhibit “B”.

       6.      The estimated market value of the Property is $329,567.00. The basis for

such valuation is the Lake County Property Appraiser. A copy of the valuation is attached

as Exhibit “C”.


                                              2
             Case 6:19-bk-00976-KSJ          Doc 7     Filed 03/02/19      Page 3 of 4



       7.      Movant is not adequately protected as there is no equity in the property and

no payments are being made by Debtor(s). The property is not necessary for an effective

reorganization. The statement of intentions filed by the Debtors surrenders the property.


       8.      Movant is entitled to relief from stay to recover possession of the property

and liquidate its security interest as it lacks adequate protection in the bankruptcy.


       WHEREFORE, Movant, QUICKEN LOANS INC., prays this Honorable Court

order that the automatic stay of 11 U.S.C. § 362(a) be terminated to allow Movant (and any

successors or assigns) to proceed under applicable non-bankruptcy law to enforce its

remedies to foreclose upon and obtain possession of the Property, that the Order is binding

and effective despite any conversion of this bankruptcy case to a case under any other

chapter of Title 11 of the United States Code, to waive the 14-day stay requirement, for

attorney fees and costs and any other further relief the Court may deem just and equitable.


                                              Respectfully submitted,

Dated: 0DUFK, 2019                                /s/ Leslie Rushing
                                               Leslie Rushing, Esq.
                                               Florida Bar No. 98106
                                               Quintairos, Prieto, Wood & Boyer, P.A.
                                               1475 Centrepark Blvd., Suite 130
                                               West Palm Beach, FL 33401
                                               Telephone: (561) 686-1880 x 1311
                                               Fax: (561) 686-1886
                                               Primary Email:
                                               leslie.rushing@qpwblaw.com
                                               Secondary Email:
                                               flmdbknotices@qpwblaw.com




                                               3
             Case 6:19-bk-00976-KSJ          Doc 7     Filed 03/02/19     Page 4 of 4



                              CERTIFICATE OF SERVICE

         I certify that I have caused to be served a copy of the foregoing Motion for Relief,
by first class mail, postage prepaid and/or by CM/ECF electronic filing upon the parties
listed below.

Dated: 0DUFK, 2019                                 /s/ Leslie Rushing
                                              Leslie Rushing, Esq.
                                              Florida Bar No. 98106

Copies Furnished To:

By CM/ECF Receipt:

Andrea B Anderson
Bogin, Munns, Munns, P.A.
Post Office Box 2807
Orlando, FL 32802-2807
407-578-1334
Email: aanderson@boginmunns.com

Trustee
Lori Patton
Law Office of Lori Patton, PA
PO Box 520547
Longwood, FL 32752
(407) 937-0936

U.S. Trustee
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801

By First Class Mail:

Petr Vach and
Heather Dawn Vach
910 Hawk Landing
Fruitland Park, FL 34731




                                               4
